TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00410-CR


Paul J. Stautzenberger, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 2003CR0114A, HONORABLE CHARLES E. (CHUCK) MILLER, JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Paul J. Stautzenberger guilty of driving without a valid
driver's license.  The jury assessed a $200 fine.
Appellant represents himself on appeal, as he did at trial.  His brief on appeal was due
February 6, 2004.  When no brief was filed, the appeal was set for submission.  Appellant was
notified of the date of submission and told that he could file a brief at any time before that date.  No
brief has been tendered for filing.  See Tex. R. App. P. 38.8(b)(4) (consideration of appeal without
briefs).

We have examined the record and find no fundamental error or other matter that
should be considered in the interest of justice.  The judgment of conviction is affirmed. 


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   May 20, 2004
Do Not Publish